Title: From George Washington to John Rawlins, 13 April 1787
From: Washington, George
To: Rawlins, John



Sir,
Mount Vernon April 13th 1787.

I have received the freizes for the doors and windows which I think are very pretty together with your letter sent by Capt. Man, but I did not think proper to comply with the contents of it at this time. Altho’ it is not my desire to enter into any dispute respecting the payment of the money, yet before I do it I wish you to view the work, that you may, yourself judge of the execution—My sole motive for employing Mr Tharp to execute the common plaster work, and giving a higher price than what I could have had it done for by others, was the expectation, that, agreeable to promise, it would have been done in a masterly manner; but this is not the case—and you would think so yourself, was you to see it—the Stucco work in the Parlour is much cracked and Stained—the plain work in the New Room and in every other part of the House, is in fact but little better than the plaster which was pulled down. Mr Tharp said something should be done to hide the Stains and blemishes, but that it was not proper to do it when he was here—this I expect will be performed. There is likewise wanting to compleat the New Room 6 doz. large hollows—3 doz. dble F.O.G. and 6 feet of fluting—some person was to have been sent by you to decorate the pilasters, which has not yet been done. When the work is compleated and your engagement properly fulfil your will find on my part no inclination to withhold the pay. I am Sir Yr Humble Servant

G. Washington

